Citation Nr: 0315414	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-12 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel







REMAND

The veteran had active service from April 1952 to March 1956.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and January 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The veteran contends that his flat feet were aggravated in 
service.  Service medical records reflect pes planus, third 
degree, was noted on service induction in April 1952.  
Complaints of foot and leg pain were noted in February 1954, 
but the March 1956 separation examination discloses no 
notation of abnormality of the feet.  The veteran has 
submitted a private medical statement, dated in September 
2002, which provides an opinion that "it stands to reason" 
that military duties exacerbated a preexisting flat foot 
disorder.  Under the circumstances, further clinical 
description of the severity of the veteran's current foot 
disorder, and opinion which reconciles the various 
contradictory items of evidence, is required.  38 U.S.C.A. 
§ 5103, 5103A (West 2002); Littke v. Derwinski, 1 Vet. App. 
90 (1991).  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should afford the veteran an opportunity 
to identify any additional evidence, including pre-
service clinical evidence or clinical evidence from 
1956 to the present, which might substantiate his 
claim that his flat feet worsened in service.  The 
RO should obtain any identified VA clinical records 
or assist the veteran to obtain any other 
identified records.

2.  The RO should advise the veteran that he may 
provide alternative types of evidence regarding the 
severity of his foot disorder prior to or following 
service, including statements from fellow former 
service members, clinical examinations conducted 
for insurance or education purposes, statements 
from former co-workers or supervisors or family 
members, photographs, and the like. 
3.  After the development described above has been 
conducted, and after the RO has determined whether 
any other development is warranted, the RO should 
afford the veteran an examination of the feet, to 
determine the nature and current severity of any 
foot disorder present.  The claims folder and a 
copy of this remand must be provided to the 
examiner prior to the examination.  The examiner 
should state what foot disorder(s) is/are present 
and assign a diagnosis for each foot disorder 
found.  The examiner should be informed that the 
veteran contends that bilateral flat feet were 
aggravated in service.  The examiner should be 
asked to provide an opinion as to whether it is at 
least as likely as not that a foot disorder, to 
include bilateral pes planus, underwent a permanent 
increase in severity while the veteran was in 
service.  If that is the case, the examiner should 
offer an opinion as to whether or not this increase 
represented a natural progression of the 
disability.  A complete rationale for all opinions 
expressed should be provided.

4.  The RO should then readjudicate the veteran's 
claim for service connection for bilateral flat 
feet.  If the decision remains adverse to the 
veteran, the veteran and his representative should 
be furnished a supplemental statement of the case 
and afforded time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


